UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7310


RICKY MCKINLEY INGRAM,

                     Plaintiff - Appellant,

              v.

DAVID P. FOLMAR, JR.; ANNA MILLS WAGONER;                               THE    BAR
ASSOCIATION, NORTH CAROLINA STATE BAR,

                     Defendants - Appellees.


                                       No. 19-7311


RICKY MCKINLEY INGRAM,

                     Plaintiff - Appellant,

              v.

GREGORY DAVIS; FEDERAL PUBLIC DEFENDERS OFFICE,

                     Defendants - Appellees.


Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00124-TDS-JEP; 1:19-
cv-00125-TDS-JEP)


Submitted: December 19, 2019                                Decided: December 23, 2019
Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky McKinley Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Ricky McKinley Ingram appeals the district court’s

orders accepting the recommendations of the magistrate judge and dismissing his civil

rights actions under 28 U.S.C. § 1915A(b) (2012). The district court referred these cases

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied in each action and advised Ingram that failure to file

timely objections to each of the recommendations could waive appellate review of a district

court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Ingram

has waived appellate review by failing to file objections to either of the recommendations

after receiving proper notice. Accordingly, we affirm the judgments of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3